Citation Nr: 1644983	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  07-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure in service.

2.  Entitlement to service connection for a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis, claimed as secondary diabetes mellitus.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 




WITNESSES AT HEARING ON APPEAL

The Veteran and three others


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970.  He also had periods of active and inactive duty for training between March 1972 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a September 2009 Travel Board hearing; a copy of the transcript has been associated with the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS). 

This case has a lengthy procedural history.  In May 2010, the Board denied the issues on appeal.   The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In an April 2011 Joint Motion for Partial Remand (JMPR), the Court vacated, in part, the Board's May 2010 decision and remanded the case for compliance with the terms of the JMPR.  With respect to the claim for service connection for a respiratory disorder, the Board notes that the parties of the JMPR expressly requested the portion of the Board's May 2010 decision that bifurcated and denied service connection for a respiratory disorder on a direct basis, to include as due to Agent Orange and/or asbestos exposure, be dismissed from appeal; therefore, the Board's May 2010 decision as to direct service connection for a respiratory disorder is, and remains, final.  The only aspect of the claim for service connection for a respiratory disorder remaining on appeal is that under the theory of secondary service connection.

In February 2012, the Board again denied the issues on appeal, and the Veteran appealed the Board's decision to the Court.  In an August 2013 Memorandum Decision, the Court vacated the Board's February 2012 decision and remanded the case for compliance with the terms of the Memorandum Decision.

In August 2014, the Board yet again denied the issues on appeal, and the Veteran appealed the Board's decision to the Court a third time.  In a February 2016 Memorandum Decision, the Court vacated the Board's August 2014 decision and remanded the case for compliance with the terms of the Memorandum Decision  Notably, with regard to the Veteran's claim for service connection for diabetes, claimed as due to herbicide exposure, the Memorandum decision only vacated that part of the decision dealing with the theory of direct exposure to herbicides.  It is the Veteran's contention that he was directly exposed to Agent Orange aboard the USS Arlington, and the Court, in its February 2016 Memorandum Decision, expressly determined that "the issue of presumptive exposure [was] abandoned on appeal."  Thus, with respect to his claim for diabetes, the sole remaining pertinent inquiry before the Board is whether the evidence establishes that Veteran was exposed to herbicides on a direct basis in service as he claims.  

Following the issuance of the Memorandum Decision, the Veteran was provided with a notice letter in June 2016 and an opportunity to submit additional argument and/or evidence in support of his appeal.  

Finally, to the extent that the August 2014 Board decision remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), this issue was subsequently granted in a June 2015 rating decision and is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran asserts that he was exposed to Agent Orange while he was onboard the USS Arlington.  One of his main contentions is that he was exposed to the content of barrels that had orange stripes on them.  See April 2011 JMPR.  The Veteran asserted that the ship transported two types of barrels-gray with orange stripes and green with yellow writing; that they were labeled as chemicals; and that the liquid inside smelled like herbicide.  See August 2013 Memorandum Decision.  He reported that he once helped a friend clean up a spill when some barrels broke open.  Id.  He recalled over 100 pallets of the barrels:  "I remember this as I used to go from the passageway on the Port Side to the Starboard side where the line was formed for going to chow.  The [b]arrels were stacked between the liberty boats and along the forward hangar bay bulkhead making it impossible to pass through and I had to go around in front or to the center of the hangar bay."  Id.  

The Veteran also recalled that the barrels were brought onboard the ship in September or October 1967 and were offloaded at Subic Bay in December 1967.  Id.  However, the Board notes he has incongruously stated that the barrels were loaded in Pearl Harbor (see August 2004 statement ("[t]he USS Arlington transported green barrels with yellow writing on them from Pearl Harbor, HI") and then that they were off-loaded in Cam Ranh Bay (see September 2009 statement (the 140 + Barrels were . . .  loaded in Subic Bay, Philippines between September 18, 1967 & October 2, 1967 . . . [and] transported aboard USS Arlington to Cam Ranh Bay, South Vietnam and then off loaded on or about November 1 and 2 of 1967").  

In conjunction with his appeal, the Veteran and several others who served with him aboard the USS Arlington, submitted lay statements and testimony regarding the ship's transporting orange-striped barrels of liquid that smelled like herbicides.  

According to the most recent February 2016 Memorandum Decision, the Court found that the Board did not adequately explain how its finding that the USS Arlington did not "routinely" transport materials undermined the credibility of the lay statements and testimony regarding the ship's transporting orange-striped barrels of liquid that smelled like herbicides.  Further, in a footnote, the Court explained:

The Board found that the lay witnesses were competent to attest that the barrels contained liquid that smelled like herbicides, but were not competent to attest that the liquid was AO or any other tactical herbicide. [] This finding does not moot the credibility issue as it would not preclude the Board from concluding that the purported barrels contained AO based on their markings, in the event of a favorable credibility finding as to their existence.

Additionally, the February 2016 Memorandum Decision explained that the Board must address the Court's holding that "the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation" in Fountain v. McDonald, 27 Vet. App. 258, 272 (2015), and the line of cases discussed therein, before relying on the absence of evidence as a basis for a negative credibility determination.  Finally, the February 2016 Memorandum Decision also directed the Board to address evidence, as noted by the Veteran, that the ship's cargo manifests are no longer available, specifically citing to the text of an email from B.L.Z., Modern Military Records (NWCTM), Textual Archives Services Division, indicating that manifests of cargo and supplies carried aboard the USS Arlington would not be considered a permanent record and would be disposed of after a limited time.  

After carefully considering all of the evidence of record, the Board finds that additional development is needed.   Of record is a May 2001 U.S. Army and Joint Services Records Research Center (JSRRC) Memorandum for Record.  The Memorandum for Record states that "the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of formation related to Navy and Coast Guard ships and the use of tactical herbicide agents, such, as Agent Orange, during the Vietnam Era."   As a result of those research efforts, the following conclusion was reached:

To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that Ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

(Emphasis added).  

However, the Veteran's contentions have varied as to when the claimed barrels were on- and off-loaded, and further inquiry is necessary to determine whether the USS Arlington may have ever transported tactical herbicides, to include from any locations other than off-coast of Vietnam, such as Pearl Harbor, Hawaii, or Subic Bay, Philippines, or Yokosuka, Japan.  Given the facts of this case-there are allegations that a Navy ship transported barrels of Agent Orange from or to locations that are not specifically addressed by the above-cited JSRRC Memorandum of Record-further inquiry should be made directly to the Department of Defense.  The M21-1MR states that, when developing claims based on herbicide exposure in "other locations," an email can be sent with the dates, location, and circumstances of claimed herbicide exposure to the Compensation Service email, and a request can be made for a "review of DoD's inventory of herbicide operations to determine whether herbicides were used as claimed."  M21-1MR, IV.ii.1.H.7.a., Verifying Herbicide Exposure on a Factual Basis in Other Locations.  

The Board also finds that an inquiry should also be made with the Naval Historical Center, Ships History Branch and the Naval Sea Systems Command, 1333 Isaac Hull Avenue, SE, Washington Navy Yard, DC 20376, for an assessment of the logs or records of the operations of the USS Arlington to determine the likelihood that the ship transported tactical herbicides in mid- to late-1967 as purported by the Veteran and his shipmates.

Accordingly, the case is REMANDED for the following actions:

1.  Request that a review be conducted of the Department of Defense's inventory of herbicide agents to determine the likelihood that herbicides would be transported by the USS Arlington as purported by the Veteran and his shipmates.  To the extent possible, ask the Department of Defense (1) if  there is any record establishing that Navy ships were used to transport tactical herbicides, and (2) if tactical herbicides were transported by Navy ships, whether there is any record of tactical herbicides being transported on the USS Arlington to/from locations such as Pearl Harbor, Hawaii; Subic Bay, Philippines; Yokosuka, Japan; or Cam Ranh Bay, Vietnam, mid- to late-1967.

2.  Request from the Naval Sea Systems Command, 1333 Isaac Hull Avenue, SE, Washington Navy Yard, DC 20376, an assessment of the logs or records of operations of the USS Arlington to determine the likelihood that the ship transported tactical herbicides as purported by the Veteran and his shipmates.  To the extent possible, ask the Naval Sea Systems Command (1) if there is any record establishing that Navy ships were used to transport tactical herbicides, and (2) if tactical herbicides were transported by Navy ships, whether there is any record of tactical herbicides being transported on the USS Arlington to/from locations such as Pearl Harbor, Hawaii; Subic Bay, Philippines; Yokosuka, Japan; or Cam Ranh Bay, Vietnam, mid- to late-1967.

3.  After undertaking any additional development deemed by it to be appropriate, readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




